Name: Commission Regulation (EEC) No 2824/83 of 10 October 1983 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States (1983/84)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 10 . 83 Official Journal of the European Communities No L 278/ 17 COMMISSION REGULATION (EEC) No 2824/83 of 10 October 1983 opening, allocating and providing for the administration of a Community tariff quota for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States ( 1983/84) Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation rela ­ ting to the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States and the over ­ seas countries and territories ('), as amended by Regu ­ lation (EEC) No 3486/80 (2), and in particular Article 23 thereof, Whereas Article 14 of Council Regulation (EEC) No 435/80 provides for the opening by the Community of a Community tariff quota of 2 000 tonnes of fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African, Caribbean and Pacific States ; whereas the quota period runs from 1 5 November to 30 April ; whereas the customs duty applicable to the quota is set at 4,4 % , with a minimum charge of 0,8 ECU per 100 kilograms net weight ; whereas, accordingly, a Community tariff quota of 2 000 tonnes should be opened for the period in question ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States, until the quota has been used up ; whereas, however, since the period of application of the quota is very short, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, in the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 15 November 1983 to 30 April 1984 a Community tariff quota of 2 000 tonnes shall be opened in the Community for fresh or chilled tomatoes, falling within subheading ex 07.01 M I of the Common Customs Tariff and originating in the African , Caribbean and Pacific States . Within this tariff quota, the Common Customs Tariff duty applicable to the products shall be suspended at 4,4 % with a minimum charge of 0,8 ECU per 100 kilograms net weight. Within this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have free access to the quota so long as the residual balance of the quota volume allows this .(') OJ No L 55, 28 . 2 . 1980, p . 4 .O OJ No L 365, 31 . 12 . 1980, p . 2. No L 278/ 18 Official Journal of the European Communities 11 . 10 . 83 Article 4 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is complied with. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . 4. The extent to which the quota has been exhausted shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 5 This Regulation shall enter into force on 15 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1983 . For the Commission Karl-Heinz NARJES Member of the Commission